Plaintiff wife was injured as a claimed consequence of being thrown out of defendant’s car by a sudden jerk while the car was in motion and the exit door open. She sought judgment for her injuries and the husband sought judgment for his expenses and loss of services. The defendant had a verdict. Plaintiffs appeal from the judgment entered thereon and from the order denying their motion for a new trial. Judgment and order reversed on the law and a new trial granted, costs to abide the event. It was error to receive defendant’s Exhibit C, a prior consistent statement of the witness Rama, in evidence. The cross-examination of the witness disclosed no claim of recent fabrication, and, in any event, paragraph No. 8 of the statement, in which the witness Rama gave his opinion, was inadmissible. (Richardson Ev. [4th ed.], § 579, and cases cited; Dechert v. Municipal Electric Light Co., 39 App. Div. 490, 496.) Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.